DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
It is suggested to amend line 6 of claim 1 to “the reflective first face” for clarity of language.
It is suggested to amend line 10 of claim 1 to “a layer of encapsulant or adhesive” for form. Similar suggestion for line 11 of claim 1 and for claim 9
It is suggested to amend lines 12-13 of claim 1 to “the photovoltaic receiver” for clarity of language. Similar suggestion for claim 9.
It is suggested to amend line 18 of claim 1 to “the reflective first face” for clarity of language.
It is suggested to amend line 20 of claim 1 to “the reflective face having the concave predefined geometric shape” for clarity of language.
It is suggested to amend claims 2-8 to “[t]he method for manufacturing the concentrating photovoltaic solar sub-module as claimed in” for clarity of language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a reflective first face" in line 5.  However, line 2 already recites “a reflective face”, such that it is unclear if the same or different reflective face is being referred to in the limitation. For the purpose of examination, the limitation has been interpreted to be directed to the same reflective face as previously recited in line 2. Clarification is required.
Claim 1 also recites the limitation “the layer of a material of good thermal conductivity” in line 12. However, a layer of a material of good thermal conductivity has already been recited in line 7, such that it is unclear if another layer of a different material of good thermal conductivity is being recited in this limitation. Clarification is required.
	Claim 1 further recites the limitation “the entire surface of the photovoltaic receiver” in line 15. There is insufficient antecedent basis for this limitation in the claim as no particular surface of the photovoltaic receiver has been identified or particularly mentioned in the claim.
	Claim 1 recites the limitation “the lamination” in the last clause. There is insufficient antecedent basis for this limitation in the claim as no lamination was previously mentioned in 
Claim 5 recites the limitation "said graphite sheet" in line 2. There is insufficient antecedent basis for this limitation in the claim as no graphite sheet has been previously mentioned.
Claim 7 recites the limitation “the entire surface of said material of good thermal conductivity" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim as no particular surface of said material of good thermal conductivity has been established in the claim or the claim it depends upon.
Claim 9 recites the limitation "a reflective first face" in line 4.  However, line 2 already recites “a reflective face”, such that it is unclear if the same or different reflective face is being referred to in the limitation. For the purpose of examination, the limitation has been interpreted to be directed to the same reflective face as previously recited in line 2. The claim further recites “the reflective first face forming the reflective face of the sub-module”, such that it is unclear if there is a difference between the two elements. If there is no difference, then it is unclear why two different limitations are used for the same thing. If there is a difference, it must be defined clearly to establish the difference. Clarification is required.
Claim 9 also recites the limitation “the layer of a material of good thermal conductivity”. However, a layer of a material of good thermal conductivity has already been recited in the claim, such that it is unclear if another layer of a different material of good thermal conductivity is being recited in this limitation. Clarification is required.

Claim 9 recites the limitation “a second face of the sub-module” in the last clause. It is unclear if this second face of the sub-module is the same or different from the second face of the structural element or what the distinction would be. Clarification is required. Additionally, the claim recites the limitation “said layer” in the last clause without any further defining features. It appears the limitation is referring to the transparent protective layer, such that it is suggested to amend “said layer” to “said transparent protective layer” for clarity of language. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 5,344,496) in view of Linderman (US 2013/0081668).
Regarding claim 1, Stern discloses a method for manufacturing a concentrating photovoltaic solar sub-module (10) equipped with a reflective face (front face of 16) having a concave predefined geometric shape (see Figures 2 and 3), comprising laminating, in a single step, a multi-layer assembly comprising in succession (C5/L2-11): 
a structural element (mirror element 16 made of resin and reinforcing carbon element; C3/L51-55) equipped with a reflective first face (coating of highly reflective metal such as 
a layer of a material of good thermal conductivity (thermal emissive coating such as graphite mesh), higher than that of the material from which the structural element is composed (it is disclosed the mesh has high thermal conductivity and the structural element is made of resin, which has a lower thermal conductivity than graphite), said layer being placed on the second face of the structural element (it is disclosed the backside of the mirror element is provided with a thermal emissive coating such as embedded with a graphite mesh; C4/L50-65); 
a layer of encapsulant or of adhesive (it is disclosed the solar cells are bonded to the mirror backside; C4/L54-55); 
a photovoltaic receiver (solar cells 22), the layer of encapsulant or of adhesive being placed between the layer of a material of good thermal conductivity and the receiver (as set forth above); and
in that, during the lamination, the reflective face of the structural element is shaped by being brought into contact with a convex surface of a counter-mold, in order to obtain the reflective face of concave predefined geometric shape (C5/L2-4).
	Stern further discloses the reflective first face can be protected by a suitable conventional transparent protective means such as silica or alumina (C4/L41-43), but the reference does not expressly disclose a layer made of transparent encapsulating material, covering at least the entire surface of the photovoltaic receiver and a transparent protective layer covering the layer made of transparent encapsulating material. 

	As Stern is not limited to any specific examples of the details of the photovoltaic receiver and as a photovoltaic receiver attached to a structural element similar to Stern having a layer made of transparent encapsulating material covering at least the entire surface of the photovoltaic receiver was well known in the art before the effective filing date of the claimed invention, as evidenced by Linderman above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any photovoltaic receiver, including one described by Linderman having a layer made of transparent encapsulating material covering at least the entire surface of the photovoltaic receiver in the device of Stern.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a transparent protective means as set forth by Stern on the entire rear surface of the structural element, such that the transparent protective layer would cover the layer made of transparent encapsulating material in order to provide protection for the entire device in modified Stern and not just for the reflective first face as described.
	It is noted that it would have been obvious to one of ordinary skill in the art to have laminated the transparent encapsulating material and transparent protective layer in the same 
	Regarding claim 2, modified Stern discloses all the claim limitations as set forth above, and further discloses the concave predefined geometric shape of said reflective face is parabolic (as set forth above).
Regarding claim 3, modified Stern discloses all the claim limitations as set forth above, and further discloses said structural element is made of composite (it is disclosed the mirror element is a composite of resin and reinforcing carbon; C3/L51-55).
Regarding claim 4, modified Stern discloses all the claim limitations as set forth above, and further discloses said material of good thermal conductivity is graphite (as set forth above).
Regarding claim 6, modified Stern discloses all the claim limitations as set forth above, and further discloses said material of good thermal conductivity is graphene (since the material of good thermal conductivity is graphite, as set forth above, it would encompass graphene, which graphite is made of).
Regarding claim 7, modified Stern discloses all the claim limitations as set forth above, and further discloses said transparent protective layer cover the entire surface of said material of good thermal conductivity, so as to protect it (as set forth above), but the reference does not expressly disclose said transparent encapsulating material cover the entire surface of said material of good thermal conductivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the transparent encapsulating material to cover the entire surface of said material of good thermal conductivity as well, in order to protect the 
Regarding claim 8, modified Stern discloses all the claim limitations as set forth above, and further discloses said material of good thermal conductivity covers the entire surface of the second face of the structural element (as set forth above).
Regarding claim 9, Stern discloses a concentrating photovoltaic solar sub-module (10) equipped with a reflective face (front face of 16) having a concave predefined geometric shape (see Figures 2 and 3), comprising: 
a structural element (mirror element 16 made of resin and reinforcing carbon element; C3/L51-55) equipped with a reflective first face (coating of highly reflective metal such as aluminum or silver; C4/L39-41) and with a second face (back face where the solar cell 22 is attached; see Figure 3), opposite the first face, the reflective first face forming the reflective face of the sub-module (as set forth above); 
a layer of a material of good thermal conductivity (thermal emissive coating such as graphite mesh; it is disclosed the mesh has high thermal conductivity and the structural element is made of resin, which has a lower thermal conductivity than graphite), placed directly on the second face of the structural element (it is disclosed the backside of the mirror element is provided with a thermal emissive coating such as embedded with a graphite mesh; C4/L50-65); 
a layer of encapsulant or of adhesive (it is disclosed the solar cells are bonded to the mirror backside; C4/L54-55); and

	Stern further discloses the reflective first face can be protected by a suitable conventional transparent protective means such as silica or alumina (C4/L41-43), but the reference does not expressly disclose a layer made of transparent encapsulating material covering at least the entire surface of the photovoltaic receiver and a transparent protective layer forming a second face of the sub-module, which face is opposite the reflective face, said layer covering the layer made of transparent encapsulating material. 
	Linderman discloses a concentrating photovoltaic module (100) comprising a photovoltaic receiver (162/462) attached to a structural element (140) (see Figures 1 and 2), wherein a layer made of transparent encapsulating material (470) covers at least the entire surface of the photovoltaic receiver ([0057]; see Figure 9).
	As Stern is not limited to any specific examples of the details of the photovoltaic receiver and as a photovoltaic receiver attached to a structural element similar to Stern having a layer made of transparent encapsulating material covering at least the entire surface of the photovoltaic receiver was well known in the art before the effective filing date of the claimed invention, as evidenced by Linderman above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any photovoltaic receiver, including one described by Linderman having a layer made of transparent encapsulating material covering at least the entire surface of the photovoltaic receiver in the 
	Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a transparent protective layer as set forth by Stern on the entire rear surface of the structural element forming a second face of the sub-module, such that the transparent protective layer would cover the layer made of transparent encapsulating material in order to provide protection for the entire device in modified Stern and not just for the reflective first face as described.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 5,344,496) in view of Linderman (US 2013/0081668), as applied to claim 4 above, and further in view of Weiser et al. (US 2008/0291634).
Regarding claim 5, modified Stern discloses all the claim limitations as set forth above, but the reference does not disclose said graphite sheet has a thickness comprised between 50 µm and 500 µm.
Weiser discloses a thermal reinforcement having highly conductive properties such as carbon/graphite cloth can be 0.25 mm thick ([0051]), or 250 microns.
As modified Stern is not limited to any specific examples of the thickness of the graphite sheet and as a graphite cloth used as a highly thermally conductive mesh or cloth with a thickness of 250 microns was well known in the art before the effective filing date of the claimed invention, as evidenced by Weiser above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a suitable known thickness for a graphite cloth or mesh for the same purpose having a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559.  The examiner can normally be reached on Monday-Friday, 7:30 AM-4:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTINA CHERN/Primary Examiner, Art Unit 1721